Citation Nr: 0840445	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-13 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1990 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The service treatment records show that in October 1997 the 
veteran complained of right knee pain.  The examination was 
normal and no etiology for the pain was found. 

After service, the veteran was examined by VA in June 2007 
and the diagnosis was knee strain.  A MRI by VA in July 2007 
revealed ganglion cysts in the soft tissues of the femur.  In 
April 2008, a MRI by a private health-care provided revealed 
chondromalacia.  In June 2008, the veteran testified that 
after service she sought treatment for right knee pain in 
1998 and then again in 2003 and since then.  

In the absence of a medical nexus opinion, the evidence of 
record does not contain sufficient evidence to decide the 
claim and further evidentiary development is needed under the 
duty to assist. 38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Afforded the veteran a VA examination 
by an orthopedist to determine whether it 
is at least as likely as not that the 
veteran's current right knee 
chondromalacia, first documented by MRI in 
April 2008, is related to the complaint of 
right knee pain in October 1997. 

The examiner is asked to comment on 
the clinical significance that 
chondromalacia was not found on a MRI 
by VA in July 2007, but a cystic 
structure was and whether the cyst is 
related to the veteran's complaint of 
right knee pain.    

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


